
	
		II
		112th CONGRESS
		1st Session
		S. 1919
		IN THE SENATE OF THE UNITED STATES
		
			November 29, 2011
			Mr. Reid introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to provide
		  penalties for transporting minors in foreign commerce for the purposes of
		  female genital mutilation.
	
	
		1.Short titleThis Act may be cited as the
			 Girls Protection Act of
			 2011.
		2.Transport for female
			 genital mutilationSection 116
			 of title 18, United States Code, is amended by adding at the end the
			 following:
			
				(d)Whoever knowingly transports from the
				United States and its territories a person in foreign commerce for the purpose
				of conduct with regard to that person that would be a violation of subsection
				(a) if the conduct occurred within the United States, or attempts to do so,
				shall be fined under this title or imprisoned not more than 5 years, or
				both.
				.
		
